        Case 1:19-cv-00989-LG-RPM Document 64 Filed 01/07/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION



 MICHAEL D. WATSON, JR. IN HIS                              )
 OFFICIAL CAPACITY AS SECRETARY                             )
 OF STATE AND TRUSTEE OF THE                                )
 PUBLIC TIDELANDS TRUST                                     )
                             Plaintiff,                     )
                                                            )
             v.                                             )
 UNITED STATES ARMY CORPS OF                                ) Case No. 1:19-cv-00989-LG-RPM
 ENGINEERS, et al.                                          )
                                                            )
                             Defendants,                    )
       and                                                  )
                                                            )
                                                            )
STATE OF LOUISIANA,                                         )
                                                            )
                            Defendant Intervenor.
                                                           )

   PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION TO STAY AND EXPEDITED
  MOTION TO STAY JURISDICTIONAL DISCOVERY PENDING ADJUDICATION OF THE
                            MOTION TO STAY

        COMES NOW, Plaintiff, Michael D. Watson, Jr., in his Official Capacity as Secretary of State and

Trustee of the Public Tidelands Trust (the “Secretary of State” or “Plaintiff”), by and through undersigned

counsel of record, Balch & Bingham LLP, and files this his Response to Defendants’ Motion to Stay and

Expedited Motion to Stay Jurisdictional Discovery Pending Adjudication of the Motion to Stay [Dkt. 62]

(the “Motion”), and would show unto this Honorable Court the following:

        It is worth noting that yesterday, January 6, 2020, this Court extended the jurisdictional discovery

deadline in this case, so that such discovery could actually take place. See Order [Dkt.61]. Nevertheless,

this Court clearly has the inherent power to stay this litigation. In fact, this Honorable Court fairly recently

observed:

        In Landis, the United States Supreme Court held that “the power to stay proceedings is
        incidental to the power inherent in every court to control the disposition of the causes on
        Case 1:19-cv-00989-LG-RPM Document 64 Filed 01/07/21 Page 2 of 4

        its docket with economy of time and effort for itself, for counsel, and for litigants.” Landis
        [v. N. Am. Co., 299 U.S. 248, 254 (1936)]. To accomplish this, the court “must weigh
        competing interests and maintain an even balance.” Id.

S. Indus. Contractors, LLC v. Neel-Schaffer, Inc., 2019 WL 1748531, at *2 (S.D. Miss. Apr. 18, 2019).

Defendants maintain that they need two (2) months to review what amounts to seven (7) pages of an

appropriations bill that totals 5,593 pages, but they fail to explain why such an extended period of time is

necessary to review such a brief portion of legislation. Defendants also reference the burden imposed upon

them by having to sit for a deposition. See Memorandum in Support of Motion [Dkt. 63], p. 7. Suffice it

to say that the Secretary of State fails to appreciate how such burden is fundamentally different than the

burden that any other litigant labors under every day in litigation all across the country. Moreover, to the

extent that Defendants are burdened by being deposed, such burden pales in comparison to that borne by

the people that the Mississippi Secretary of State represents when Defendants repeatedly introduce

devastatingly large volumes of freshwater into the Mississippi Sound without having considering the

environmental impacts of the same.

        Perhaps more importantly, however, and with regard to Defendants’ assertion of mootness, their

argument rings hollow. The legislation identified by Defendants in their Motion does not mention (much

less require) an Environmental Impact Statement (“EIS”) or the National Environmental Policy Act

(“NEPA”). Defendants ignore the Secretary of State’s position that NEPA already imposes upon them an

obligation to conduct an EIS or a Supplemental EIS, and it is this obligation that they have failed to meet.

The legislation does not address what this litigation seeks to compel. Stated differently, it would appear

that Defendants’ argument is that they should be excused from their obligations under NEPA because

Congress has appropriated money for another type of “study” that may address related subject matter.

Respectfully, the legislation falls far short of rendering the present litigation moot, and when this Court

weighs the competing interests so as to maintain an even balance, it should deny Defendants’ Motion to

Stay.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Michael D. Watson, Jr., in his Official

Capacity as Secretary of State and Trustee of the Public Tidelands Trust, prays that this Honorable Court

deny Defendants’ Motion to Stay Jurisdictional Discovery Pending Adjudication of the Motion to Stay.
      Case 1:19-cv-00989-LG-RPM Document 64 Filed 01/07/21 Page 3 of 4

      Respectfully submitted, this the 7th day of January, 2021.

                                                          MICHAEL D. WATSON, JR., IN HIS
                                                          OFFICIAL    CAPACITY       AS
                                                          SECRETARY OF STATE AND
                                                          TRUSTEE   OF    THE    PUBLIC
                                                          TIDELANDS TRUST

                                                   BY:    BALCH & BINGHAM LLP

                                                   BY:    s/ K.C. Hightower _______________
                                                          Of Counsel



Ben H. Stone (MSB# 7934)
Terese T. Wyly (MSB# 7414)
Bradley A. Ennis (MSB# 103319)
K.C. Hightower (MSB# 101246)
Katie Hood (MBS# 104659)
Susan Scaggs (MSB# 105727)
BALCH & BINGHAM LLP
1310 Twenty Fifth Avenue
Gulfport, MS 39501
Telephone: (228) 864-9900
Facsimile: (228) 864-8221
bstone@balch.com
twyly@balch.com
bennis@balch.com
kchightower@balch.com
khood@balch.com
sscaggs@balch.com
       Case 1:19-cv-00989-LG-RPM Document 64 Filed 01/07/21 Page 4 of 4



                                     CERTIFICATE OF SERVICE

       I hereby certify that I have, this the 7th day of January, 2021, electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which delivered a copy of the same to all counsel of

record who have properly registered with the ECF system.


                                                  s/ K.C. Hightower
                                                  Of Counsel
